The prosecuting attorney and sheriff of Teton County testified as to certain conversations with the defendant relative to the claimed offense but which instead of connecting him therewith was directly opposite, because while this defendant admitted he had been with the accomplices early in the evening, denied being with them at the time of the offense and there is *Page 351 
nothing in these conversations to justify a contrary inference. He sold a ring for the accomplice, Ritchie, but even if he had a "hunch" that it was stolen, this aside from the testimony of the accomplice does not tend to connect him with the theft thereof.
Lila Ritchie, his brother-in-law's wife, testified he was not at home when he said he was. Even though he was not then at home, the connection with the crime must come through the testimony of the accomplices and the same is true with the testimony of Orvilla Heck. The corroborating testimony must be independent of the testimony of the accomplice. It is not sufficient if the only connecting link is the testimony of the accomplices, and one accomplice, of course, cannot corroborate another.
There being no sufficient evidence to corroborate, the case should be reversed and remanded for a new trial if there be additional available evidence, otherwise dismissed.
Ailshie, C.J., concurs with this dissent.